Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the dust bin is secured on the housing when the dust bin is installed on the housing, the first latch is in the locked position, and the second latch is in the locked position, and wherein the dust bin is removable from the housing when the dust bin is installed on the housing, the first latch is in the unlocked position, and the second latch is in the locked position, in combination with the rest of the limitations in claim 1; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the dust bin is removable from the housing by movement of the dust bin along the housing while the latch is in the locked position, in combination with the rest of the limitations in claim 9; prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the dust bin is installable onto the housing by movement of the dust bin toward the latch in a direction transverse to the plane, and wherein the dust bin is removable from the housing by movement of the dust bin along the latch in a direction parallel to the plane, in combination with the rest of the limitations in claim 16. The closest prior art is seen in Bone (US 2003/0005547). However, Bone does not teaches or suggests the above allowable subject matters.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723